Citation Nr: 1236377	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-46 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for a TDIU.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in November 2010. 

In January 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In a February 2011 decision, the Board denied the Veteran's claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veteran's Claims (Court).  In an April 2012 single-judge Memorandum Decision, the Court vacated the Board's February 2011 denial of the claim for a TDIU, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

In October 2012, the Veteran submitted additional evidence, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2011). 

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  However, in June 2012, the Board received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating private attorney Robert V. Chisholm, of Chisholm Chisholm & Kilpatrick LTD, as his representative.  The Board recognizes the change in representation.


In January 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in such file reveals copies of records of adjudicatory actions pertinent to the matter on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been granted service connection for a total left knee replacement (rated as 60 percent disabling), arthritis of the right knee (rated as 10 percent disabling), and subluxation of the right knee (rated as 10 percent disabling). 

3.  Pertinent to the current claim, the Veteran's service-connected disabilities meet the percentage requirements for the award of a schedular TDIU, and the competent opinion evidence on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the favorable disposition of the claim for entitlement to a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for a total left knee replacement, rated as 60 percent disabling; arthritis of the right knee, rated as 10 percent disabling; and subluxation of the right knee, rated as 10 percent disabling.  The Veteran has a combined disability rating of 80 percent.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran, who is 80 years old, has not been employed at any time since July 1998.  However, as indicated above, unemployed does not mean unemployable.

On his April 2010 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in 1999 as an equipment operator for an asphalt business.  The Veteran noted that he had worked with the same company since 1960.  He denied leaving his last job due to his disability, and he had not tried to obtain employment since he became too disabled to work.  He indicated that he had completed 2 years of high school education. 

In May 2010, New Enterprise Stone and Lime indicated (via VA Form 21-4192) that the Veteran worked there from April 1961 to July 1998. It was noted that the Veteran worked 50 hours per week and retired in 1998.  No reference to any disability was made. 

VA treatment and private hospital records reflect evaluation of and treatment for the Veteran's knee disabilities (including total knee replacement surgery); however, none of these records discuss the Veteran's employability. 

The Veteran was afforded a VA examination in May 2010.  At that time, the Veteran told the examiner that he did not miss any work because of his knees (when he was employed), except for when he had knee surgery, and he denied his knees were the reason he retired.  The Veteran reported that after sitting for 30 minutes he must stand up and walk around due to increased pain, and he indicated that he has a hard time getting in and out of the car.  Further, standing in one position for a prolonged period increases the pain.  The examiner noted that the Veteran had knee replacement surgery on both of his knees.  The physician opined that there were no medical issues that would prevent sedentary employment.  The examiner provided a rationale for this opinion, stating that the Veteran's complaints were mostly related to his right knee, which was a new total knee replacement. 

During the January 2011 Board hearing, the Veteran testified that he had stopped working in 1998 due to his knee disability.  However, the Veteran also said that he had worked for the same company for 38 years and he was eligible for retirement at the time he stopped working.  He testified that his knees got progressively worse over the course of his career.  He indicated that his current level of knee pain is 8/10.  The Veteran stated that it was difficult for him to remain seated for a significant period of time because his knees would stiffen.  The Veteran also noted that he was still able to complete some yard work; however, it took him longer to accomplish.  He further stated that the highest level of education that he has had is two years of high school.

In support of his claim, in October 2012 the Veteran submitted the report of a September 2012 vocational assessment with an independent vocational consultant.  The consultant indicated that he had reviewed the Veteran's entire claims file and interviewed the Veteran.  The consultant noted the Veteran's service-connected conditions and observed that the Veteran has two years of high school without obtaining a GED.  The consultant also indicated that the Veteran last worked full-time in July 1998 as an asphalt layer operating paving and rolling machines, which he had done for thirty eight years, but was no longer physically able to do due to his bilateral knee disability.

The vocational consultant opined that after review of the claims file and consideration of all of the Veteran's conditions and disabilities, both service-connected and non-service connected, it is within a reasonable degree of vocational certainty that the Veteran's service-connected bilateral knee disability has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since at least July 1998.  The vocational consultant provided a detailed rationale for this conclusion, noting that the Veteran had performed one occupation since leaving service, heavy equipment operator, which is classified as lifting up to 50 pounds, which the Veteran was clearly not capable of doing at the time of his retirement.  The consultant stated that absent the Veteran utilizing these same acquired skills in a similar occupation they would have lost all transferability to other jobs.  The Veteran's having only two years of high school and no computer skills would have made him a non-competitive applicant to sedentary or light occupations which are typically found in business or office settings.  The Veteran's statements to the vocational consultant were consistent with the records reviewed which indicate that the Veteran has been physically unable to work full-time at a competitive level since at least July 1998 and had difficulty doing so even before that time.  While the Veteran was at retirement age, it is clear from the records that he would no longer have been able to work in the competitive labor market thereafter.  

Thus, the record appears to reflect conflicting opinions on the issue of whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  The Veteran's private vocational consultant determined that his service-connected knee disabilities, alone, precluded him from employability.  On the other hand, the May 2010 VA examiner found that there were no medical issues that would prevent sedentary employment. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the independent vocational consultant to be at least as probative of that of the VA examiner.  In this regard, as explained by the Court, while the May 2010 VA examiner stated that there were no medical issues that would prevent sedentary employment at that time, this opinion alone does not resolve the question of whether the Veteran is capable of securing or maintaining a substantially gainful occupation.  The Court observed that although the Veteran may be physically able to perform sedentary employment, he may not be educationally and vocationally qualified to perform such employment. 

Further, the Board notes that the record reflects that, like the VA examiner, the vocational consultant had the opportunity to interview the Veteran as well as review his medical history.  However, unlike the VA examiner, in rendering his opinion, the vocational consultant also considered and discussed the Veteran's educational and vocational qualifications with regards to sedentary employment, and concluded that the Veteran's service-connected bilateral knee disability has resulted in his inability to secure or follow a substantially gainful occupation, of any type, on a consistent, regular basis since at least July 1998.  The vocational consultant's findings in this regard appear consistent with the evidence of record indicating that the Veteran's highest education level attained is two years of high school, and his only occupational experience involves paving and heavy equipment operation. 

The Board also notes that, by virtue of education and training, the opinion of the vocational consultant should be afforded great probative weight on the question of employability.  Included with the September 2012 vocational assessment was the resume of the independent vocational consultant, which reflected that he has extensive education and experience in the field of vocational consulting.  This fact, as well as the facts noted above, renders his opinion at least as equally persuasive as the VA physician's opinion.

The Board acknowledges that the Veteran's assertions as to the reason he stopped working have not been consistent.  While, during the January 2011 Board hearing, the Veteran stated that he retired due to his knee disabilities, in previous statements to the RO, the Veteran did not report that his knee disabilities were the reason he retired.  Also, during VA examination in May 2010, the Veteran again noted that his knee disabilities were not a factor in his decision to retire.  Regardless, however, as discussed above, the Veteran has been found by an experienced independent vocational consultant to have been unable to secure or follow a substantially gainful occupation, of any type, on a consistent, regular basis since his retirement in July 1998.  The vocational consultant's opinion was based on review of the claims file, to include the Veteran's testimony and statements pertaining to his employment history.  Thus, while such evidence is not definitive, it is sufficient to warrant application of the benefit-of-the-doubt doctrine.   

As such, the Board finds that the competent opinion evidence on the question of whether the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.


ORDER

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


